DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 01, 2022 has been entered.  

Response to amendment

Claims 16 and 27 have been amended. Claims 1-15 have cancelled.  Claims 16-37 are pending.  

Applicant’s arguments with respect to the rejection of the claims under 35 U.S.C. § 103(a) have been fully considered but are moot in view of the new grounds of rejection.  

This action is Non-Final.
Claims rejection 35 U.S.C. 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 16 and 27 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Clark et al. (US 2013/0332219 A1) in view of Rhee et al. (US 2014/0297674 A1) further in view of Bennett et al. (US 2016/0335572 A1).
Regarding claims 16 and 27, Clark discloses a mobile terminal (see Clark paragraph [0017], the system 100 includes at least one mobile or hand-held device 20), comprising: 
a GPS configured to receive location information of the mobile terminal (see Clark paragraph [0017], the current hand-held device location from a GPS-type capability 29); a wireless communication unit configured to perform wireless communication with an external terminal (see Clark paragraph [0017], a remote processing device 30 that is in communication with each hand-held device 20); and 
in response to a communication event between the external terminal and the mobile terminal, store the location information received from the GPS with communication information about the communication event in a database (see Clark paragraph [0017], The hand-held device 20 has a display 22 for displaying and memory 24 for storing information and a user interface 26 that enables user's to input, download or upload user interest data 28. Such user interest data 28 can include, without limitation, event and product preferences, user interest criteria, professional and/or event/social calendar information about the user's future professional and/or personal obligations, and the current hand-held device location from a GPS-type capability 29; see Clark paragraph [0021], The memory/database 40, which can be a single database or a plurality of coupled databases, is structured and arranged to store, update, and to provide and receive requested data to and from the processing device 30. These data can include, without limitation, information about each user's known current and future locations), and
 in response to an input search query having a location (see Clark paragraph [0006], a user interface or application on the users mobile device for allowing user's to input, manually or automatically upload or download personal interest data that can include, without limitation, event and product preferences, user interest criteria, current hand-held device location, and professional and/or event/social calendar information about the user's known future locations at defined times), output a result of communication events in which the location included in the input search query matches the location information stored with the communication information (see Clark paragraph [0007], The processing device is structured and arranged, inter alia, to identify and provide to the user's mobile device a proximity boundary around experiences in vicinity of the user's known current and future locations as a function of location-time intersections. Each proximity boundary represents a temporal and two-dimensional geographical boundary that is reachable by the user taking into account the user's known current and future locations and his/her professional or event/social calendar). 
Rhee expressly discloses a controller controlling a mobile terminal (see Rhee paragraph [0252], when the terminal apparatus 200 is powered on, the controller 3120 may display icons corresponding to applications installed in the storage 3140 on the display 3110. When the user selects an icon by touching the screen of the display 3110 or using the mobile device or a user voice as described above, the controller 3120 executes an application corresponding to the selected icon and displays a corresponding execution screen on the display 3110. At this time, the controller 3120 may change the execution screen using location information of the metadata provided by the mobile device 100; see Rhee paragraph [0263], Referring to FIG. 45, the terminal apparatus 200 displays icons corresponding to already installed applications (S4510). In this state, when the user selects one icon (S4520), the terminal apparatus 200 displays an execution screen of a program corresponding to the selected icon (S4530). For example, when a navigation program is executed, a map screen may be displayed)).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Rhee into the method of Clark to have a controller for controlling a mobile terminal.  Here, combining Rhee with Clark, which are both related to processing map data improves Clark by providing system and method that gives a variety of services by interlocking a vehicle mounted system and a mobile device with each other (see Rhee paragraph [0008]). 

Bennett expressly discloses wherein the controller is further configured to:
extract a keyword related to due date from the communication information (see Bennett paragraph [0070], task-oriented processes may involve: generating ranked lists of actions available for determined requests or commitments; task-related inferring, extracting, and using inferred dates, locations, intentions, and appropriate next-steps; providing key data fields for display that are relatively easy to modify; tracking life histories of requests and commitments with multistep analyses, including grouping requests or commitments into higher-order tasks or projects to provide support for people to achieve such tasks or projects; iteratively modifying a schedule for one or more authors of an electronic message over a period of time (e.g., initially establishing a schedule and modifying the schedule a few days later based, at least in part, on events that occur during those few days); integrating to-do lists with reminders), 
in response to determining the communication information needs to be reminded based on the extracted keyword (see Bennett paragraph [0070], task-oriented processes may involve: determining a “best” time to engage a user about confirming a request or commitment; identifying an “ideal” meeting time and/or location for a meeting action; identifying an “ideal” time for a reminder or other action; identifying how much time is needed to be blocked out for an event, meeting, etc.; determining when to take automated actions versus engaging users for confirmation or other user inquiries; integrating processes with a location prediction service or other resources for coordinating meeting locations and other aspects for task completion), store 
corresponding communication information to be reminded with a date for reminder in a second database, and output reminder information before a time corresponding to the due date of the stored corresponding communication information (see Bennett paragraph [0027], Techniques may determine other information from a sentence or larger message, including relevant dates (e.g., deadlines on which requests or commitments are due), locations, urgency, time-requirements, task subject matter, and people. Beyond text of a message, techniques may consider other information for detection and summarization, such as images and other graphical content, the structure of the message, the subject header, and information on the sender and recipients of the message; see Bennett paragraph [0052], The identification of commitments and requests from incoming or outgoing communications may serve multiple functions that support the senders and receivers of the communications about commitments and requests. Such functions may be to generate and provide reminders to users, revisions of to-do lists, appointments, meeting requests, and other time management activities).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Bennett into the method of Clark to have extract a keyword related to due date from the communication information.  Here, combining Bennett with Clark, which are both related to processing map data improves Clark by providing system that automatically perform task-oriented actions by generating electronic signals to modify electronic calendars, display suggestions of possible user actions, and provide reminders to users (see Bennett paragraph [0002]). 

Claims 17 and 28 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Clark et al. (US 2013/0332219 A1) in view of Rhee et al. (US 2014/0297674 A1) in view of Bennett et al. (US 20160335572 A1) further in view of Ban (US 20160036751 A1).
Regarding claims 17 and 28, Ban expressly discloses wherein the controller is further configured to: extract a keyword related to the location included in the search query, compare the extracted keyword with the location information stored with the communication information, and output the at least one piece of information corresponding to the search query (see  Ban paragraph [0570], The electronic device 100 may determine the query by using the extracted or deduced keyword and the context information of the user, and may perform a search operation. The context information of the user may include location information of the user, communication history information of the user, and search log information of the user, see Ban paragraph [0574], When the query is determined, the electronic device 100 may perform the search operation without a user input, and may temporally or permanently store a search result in a memory of the electronic device 100. The search result may be displayed on the display 4901 according to a request by the user, or may be displayed on a preset area of the display 4901, regardless of a request by the user; see  Ban paragraph [0570], The electronic device 100 may determine the query by using the extracted or deduced keyword and the context information of the user, and may perform a search operation. The context information of the user may include location information of the user, communication history information of the user, and search log information of the user).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Ban into the method of Clark to have extract a keyword related to the location included in the search query.  Here, combining Ban with Clark, which are both related to processing map data improves Clark by providing system and method that gives a customized service by using user's information such as user's location information (see Ban paragraph [0007]). 

Claims 18-26 and 29-37 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Clark et al. (US 2013/0332219 A1) in view of Rhee et al. (US 2014/0297674 A1) in view of Bennett et al. (US 20160335572 A1) further in view of Ban (US 20160036751 A1) further in view of Lambert et al. (US 2010/0287178 A1).
Regarding claims 18 and 29, Lambert expressly discloses assign a representative name to the location information stored with the communication information (see  Lambert paragraph [0043], The user database may include an index where each extracted location signal may be associated with a set of information including some or all of geographical tags or "geotags" (which could be items such as "my home" or a search term such as "coffee shop"), temporal information (e.g., time an event occurred, optional time that certain information may expire, and/or a degradation factor), and a score to suggest the confidence in that location). 
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Lambert into the method of Clark to have assigning a representative name to the location information.  Here, combining Lambert with Clark, which are both related to processing map data improves Clark by providing system and method that to refines locations or positions in view of user-specific information (see Lambert paragraph [0002]). 
Regarding claims 19 and 30, Ban expressly discloses change the extracted keyword to location information corresponding to any one representative name of pre-stored representative names (see Ban paragraph [0570], The electronic device 100 may determine the query by using the extracted or deduced keyword and the context information of the user, and may perform a search operation. The context information of the user may include location information of the user, communication history information of the user, and search log information of the user, see Ban paragraph [0574], When the query is determined, the electronic device 100 may perform the search operation without a user input, and may temporally or permanently store a search result in a memory of the electronic device 100. The search result may be displayed on the display 4901 according to a request by the user, or may be displayed on a preset area of the display 4901, regardless of a request by the user; see  Ban paragraph [0570], The electronic device 100 may determine the query by using the extracted or deduced keyword and the context information of the user, and may perform a search operation. The context information of the user may include location information of the user, communication history information of the user, and search log information of the user).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Ban into the method of Clark to have extract a keyword related to the location included in the search query.  Here, combining Ban with Clark, which are both related to processing map data improves Clark by providing system and method that gives a customized service by using user's information such as user's location information (see Ban paragraph [0007]). 
Lambert expressly discloses compare the changed location information with the location information stored with the communication information, and output the at least one piece of information corresponding to the search query (see Lambert paragraph [0049], Each result may correspond to a given physical location, person, activity and/or time. Thus, in one example mining of the web browsing history database 212 may result in a location ("City Hall, New York") and a time (t1). Mining of the search history database 214 may also result in a location ("Lorie's Cafe") and a time (t2). And mining of the maps history database 216 may result in a location ("79 Ninth Ave 100 .mu.l") and a time (t3). Examination of the address book database 218 may result in a name ("Michael Bloomberg"), while examination of the e-mail archives database 220 may result in an activity ("Movie ticket receipts") and a time (t5). And examination of the calendar entries database 222 may result in an activity ("Work lunch with Mike") and a time (t6)). 
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Lambert into the method of Clark to have mobile terminal for providing location information.  Here, combining Lambert with Clark, which are both related to processing map data improves Clark by providing system and method that to refines locations or positions in view of user-specific information (see Lambert paragraph [0002]). 
Regarding claims 20 and 31, Lambert expressly discloses when same location information is collected more than a predetermined number of times within a predetermined time period (see Lambert paragraph [0056], The matching addresses may include frequency and timeliness scores or rankings. Frequency is determined by how often the same location appears in the same databases or across different databases. Timeliness is the frequency of occurrence at a particular time. So location X may appear at time t1 (e.g., Monday at 1 pm) more often that location Y, and location Y may occur more often at time t2 (eg., Monday at 11 pm). In this case, based on the current time of the user, either location X or Y may be used), assign the representative name to the location information stored with the communication information, and store the location information by matching the location information with the representative name (see  Lambert paragraph [0043], The user database may include an index where each extracted location signal may be associated with a set of information including some or all of geographical tags or "geotags" (which could be items such as "my home" or a search term such as "coffee shop"), temporal information (e.g., time an event occurred, optional time that certain information may expire, and/or a degradation factor), and a score to suggest the confidence in that location).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Lambert into the method of Clark to have assign the representative name to the location information stored with the communication information.  Here, combining Lambert with Clark, which are both related to processing map data improves Clark by providing system and method that to refines locations or positions in view of user-specific information (see Lambert paragraph [0002]). 
Regarding claims 21 and 32, Ban expressly discloses extract a keyword related to the location and a keyword related to time information included in the search query (see Ban paragraph [0570], The electronic device 100 may determine the query by using the extracted or deduced keyword and the context information of the user, and may perform a search operation. The context information of the user may include location information of the user, communication history information of the user, and search log information of the user, see Ban paragraph [0574], When the query is determined, the electronic device 100 may perform the search operation without a user input, and may temporally or permanently store a search result in a memory of the electronic device 100. The search result may be displayed on the display 4901 according to a request by the user, or may be displayed on a preset area of the display 4901, regardless of a request by the user; see Ban paragraph [0570], The electronic device 100 may determine the query by using the extracted or deduced keyword and the context information of the user, and may perform a search operation. The context information of the user may include location information of the user, communication history information of the user, and search log information of the user).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Ban into the method of Clark to have extract a keyword related to the location included in the search query.  Here, combining Ban with Clark, which are both related to processing map data improves Clark by providing system and method that gives a customized service by using user's information such as user's location information (see Ban paragraph [0007]).
Lambert expressly discloses, output communication events corresponding to each of the extracted keywords from the location information stored with the communication information (see Lambert paragraph [0049], Each result may correspond to a given physical location, person, activity and/or time. Thus, in one example mining of the web browsing history database 212 may result in a location ("City Hall, New York") and a time (t1). Mining of the search history database 214 may also result in a location ("Lorie's Cafe") and a time (t2). And mining of the maps history database 216 may result in a location ("79 Ninth Ave 100 .mu.l") and a time (t3). Examination of the address book database 218 may result in a name ("Michael Bloomberg"), while examination of the e-mail archives database 220 may result in an activity ("Movie ticket receipts") and a time (t5). And examination of the calendar entries database 222 may result in an activity ("Work lunch with Mike") and a time (t6)). 
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Lambert into the method of Clark to have output communication events corresponding to each of the keyword queries.  Here, combining Lambert with Clark, which are both related to processing map data improves Clark by providing system and method that to refines locations or positions in view of user-specific information (see Lambert paragraph [0002]). 
Regarding claims 22 and 33, Lambert expressly discloses output communication events corresponding to the extracted keyword related to the time information (see Lambert paragraph [0049], Each result may correspond to a given physical location, person, activity and/or time. Thus, in one example mining of the web browsing history database 212 may result in a location ("City Hall, New York") and a time (t1). Mining of the search history database 214 may also result in a location ("Lorie's Cafe") and a time (t2). And mining of the maps history database 216 may result in a location ("79 Ninth Ave 100 .mu.l") and a time (t3). Examination of the address book database 218 may result in a name ("Michael Bloomberg"), while examination of the e-mail archives database 220 may result in an activity ("Movie ticket receipts") and a time (t5). And examination of the calendar entries database 222 may result in an activity ("Work lunch with Mike") and a time (t6)). 
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Lambert into the method of Clark to have output communication events corresponding to the extracted keyword related to the time information.  Here, combining Lambert with Clark, which are both related to processing map data improves Clark by providing system and method that to refines locations or positions in view of user-specific information (see Lambert paragraph [0002]). 
Regarding claims 23 and 34 Rhee expressly discloses determine that the search query is input when a preset condition is satisfied, and use the location information stored with the communication information and the search query to output the at least one piece of information corresponding to the search query (see Rhee paragraph [0252], when the terminal apparatus 200 is powered on, the controller 3120 may display icons corresponding to applications installed in the storage 3140 on the display 3110. When the user selects an icon by touching the screen of the display 3110 or using the mobile device or a user voice as described above, the controller 3120 executes an application corresponding to the selected icon and displays a corresponding execution screen on the display 3110. At this time, the controller 3120 may change the execution screen using location information of the metadata provided by the mobile device 100; see Rhee paragraph [0263], Referring to FIG. 45, the terminal apparatus 200 displays icons corresponding to already installed applications (S4510). In this state, when the user selects one icon (S4520), the terminal apparatus 200 displays an execution screen of a program corresponding to the selected icon (S4530). For example, when a navigation program is executed, a map screen may be displayed)).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Rhee into the method of Clark to have a controller for controlling a mobile terminal.  Here, combining Rhee with Clark, which are both related to processing map data improves Clark by providing system and method that gives a variety of services by interlocking a vehicle mounted system and a mobile device with each other (see Rhee paragraph [0008]). 
Regarding claims 24 and 35 Rhee expressly discloses wherein the preset condition is a specific application executing (see Rhee paragraph [0252], when the terminal apparatus 200 is powered on, the controller 3120 may display icons corresponding to applications installed in the storage 3140 on the display 3110. When the user selects an icon by touching the screen of the display 3110 or using the mobile device or a user voice as described above, the controller 3120 executes an application corresponding to the selected icon and displays a corresponding execution screen on the display 3110. At this time, the controller 3120 may change the execution screen using location information of the metadata provided by the mobile device 100; see Rhee paragraph [0263], Referring to FIG. 45, the terminal apparatus 200 displays icons corresponding to already installed applications (S4510). In this state, when the user selects one icon (S4520), the terminal apparatus 200 displays an execution screen of a program corresponding to the selected icon (S4530). For example, when a navigation program is executed, a map screen may be displayed)).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Rhee into the method of Clark to have a controller for controlling a mobile terminal.  Here, combining Rhee with Clark, which are both related to processing map data improves Clark by providing system and method that gives a variety of services by interlocking a vehicle mounted system and a mobile device with each other (see Rhee paragraph [0008]). 
Regarding claims 25 and 36,  Clark expressly discloses, collect location information from the GPS, compare the collected location information with the location information stored with the communication information, and output the at least one piece of information corresponding to the collected location information (see Clark paragraph [0007], The processing device is structured and arranged, inter alia, to identify and provide to the user's mobile device a proximity boundary around experiences in vicinity of the user's known current and future locations as a function of location-time intersections. Each proximity boundary represents a temporal and two-dimensional geographical boundary that is reachable by the user taking into account the user's known current and future locations and his/her professional or event/social calendar).
Rhee expressly discloses wherein the controller is further configured to:, when the preset condition is satisfied (see Rhee paragraph [0252], when the terminal apparatus 200 is powered on, the controller 3120 may display icons corresponding to applications installed in the storage 3140 on the display 3110. When the user selects an icon by touching the screen of the display 3110 or using the mobile device or a user voice as described above, the controller 3120 executes an application corresponding to the selected icon and displays a corresponding execution screen on the display 3110. At this time, the controller 3120 may change the execution screen using location information of the metadata provided by the mobile device 100; see Rhee paragraph [0263], Referring to FIG. 45, the terminal apparatus 200 displays icons corresponding to already installed applications (S4510). In this state, when the user selects one icon (S4520), the terminal apparatus 200 displays an execution screen of a program corresponding to the selected icon (S4530). For example, when a navigation program is executed, a map screen may be displayed)).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Rhee into the method of Clark to have a controller for controlling a mobile terminal.  Here, combining Rhee with Clark, which are both related to processing map data improves Clark by providing system and method that gives a variety of services by interlocking a vehicle mounted system and a mobile device with each other (see Rhee paragraph [0008]). 
Regarding claims 26 and 37, Clark expressly discloses, collect current time information and output the at least one piece of information corresponding to the collected time information from the location information stored with the communication information (see Clark paragraph [0007], The processing device is structured and arranged, inter alia, to identify and provide to the user's mobile device a proximity boundary around experiences in vicinity of the user's known current and future locations as a function of location-time intersections. Each proximity boundary represents a temporal and two-dimensional geographical boundary that is reachable by the user taking into account the user's known current and future locations and his/her professional or event/social calendar).
Rhee expressly discloses wherein the controller is further configured to…when the preset condition is satisfied (see Rhee paragraph [0252], when the terminal apparatus 200 is powered on, the controller 3120 may display icons corresponding to applications installed in the storage 3140 on the display 3110. When the user selects an icon by touching the screen of the display 3110 or using the mobile device or a user voice as described above, the controller 3120 executes an application corresponding to the selected icon and displays a corresponding execution screen on the display 3110. At this time, the controller 3120 may change the execution screen using location information of the metadata provided by the mobile device 100; see Rhee paragraph [0263], Referring to FIG. 45, the terminal apparatus 200 displays icons corresponding to already installed applications (S4510). In this state, when the user selects one icon (S4520), the terminal apparatus 200 displays an execution screen of a program corresponding to the selected icon (S4530). For example, when a navigation program is executed, a map screen may be displayed)).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Rhee into the method of Clark to have a controller for controlling a mobile terminal.  Here, combining Rhee with Clark, which are both related to processing map data improves Clark by providing system and method that gives a variety of services by interlocking a vehicle mounted system and a mobile device with each other (see Rhee paragraph [0008]).

Conclusion
Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to DINKU GEBRESENBET whose telephone 
number is 571-270-1636.  The examiner can normally be reached between 8am-
5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached at 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free).

/DINKU W GEBRESENBET/Primary Examiner, Art Unit 2164